DETAILED ACTION
Application 16/593252, “CELL STACK DEVICE”, is the continuation of a PCT application filed on 4/17/19 and claims priority from a foreign application filed on 6/6/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/24/21.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasz (US 2011/0269054).
Regarding claim 1, Hasz teaches a cell stack device (Figure 1) comprising 
a fuel cell (items 12,14,16) including a solid electrolyte (item 14) and a cathode (item 16) that is provided on one surface of the solid electrolyte, 
a first separator (item 24) including a plurality of first protrusions that protrude towards the cathode (see Figure 1), and 
a plurality of conductive first bonding members (items 22) that bond the cathode and the plurality of first protrusions (see Figure 1), wherein: 

each of the first bonding members is disposed at an interval (see items 22 spaced apart in intervals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasz (US 2011/0269054).
Regarding dependent claim 2 and independent claim 5, Hasz may remain as applied to claim 1.  
Hasz further teaches a cell stack device (Figure 1) comprising 
a fuel cell (items 12,14,16) including a solid electrolyte (item 14) and an anode (item 12) that is provided on one surface of the solid electrolyte, 
a separator (item 18) including a plurality of first protrusions that protrude towards the anode (see Figure 1), and 
a plurality of conductive bonding members (items 20) that bond the anode and the plurality of protrusions (see Figure 1), wherein: 


Hasz teaches the thickness of the bonding members (items 20) adjacent the anode being substantially the same at the central and outer peripheral portions of the separator (see Figure 1), and therefore does not appear to teach a thickness of a bonding member that is positioned on an central portion of the separator is greater than a thickness of a bonding member that is positioned at an outer peripheral portion of the separator (see outer item 22 being thicker than inner item 22).
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).
In this case, claims 2 and 5 do not set forth an amount by which the central bonding members must be thicker than the outer peripheral bonding members; therefore, no difference in performance can be surmised to be associated with the claimed invention.  In other words, the claims as worded simply requires that the central members are “greater than a thickness” of the outer peripheral members, with no suggestion of relative thickness, meaning that an even negligibly small thickness difference is readable on the claims.  There is no indication in applicant’s specification that small differences in thickness would lead to any particular effect leaving the claimed inventions prima facie obvious in view of Hasz.
.  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasz (US 2011/0269054) and Gottmann (US 2009/0075125).
Regarding claim 3, Hasz remain as applied to claim 1.  Hasz teaches the bonding material comprised a conductive material such as a nickel comprising metal (paragraph [0032, 0048]), but does not appear to teach the bonding material comprising a conductive ceramic.
In the fuel cell art, Gottmann teaches that it is desirable to use a conductive ceramic to adhere an electrode to an adjacent interconnect for the benefit of matching the electrical, chemical, thermal, and mechanical properties of the materials contained in the electrodes (paragraphs [0005, 0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a conductive ceramic as the bonding material of Hasz for the benefit of matching the properties of the adjacent electrode as taught by Gottmann.


Allowable Subject Matter
The features of dependent claim 2, if rewritten in independent form to include the features of base claim 1 and further modified to add a quantified ratio of thicknesses for 

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding claim 2, the closest prior art includes Hasz (US 2011/0269054) which is applied in the rejection of claim 1 hereinabove, and Harada (US 2009/0297906) which is relevant to the claimed invention as described in the 6/24/21 Non-Final Rejection.  
As described herein, Harada teaches the invention of claim 1, including a plurality of conductive bonding members that bond a cathode to an adjacent separator, with the thickness of bonding members in the peripheral portion being greater than the thickness of bonding members of the central al portion.  However, Harada does not further suggest a plurality of conductive bonding members that bond an anode to an adjacent separator, with the thickness of the cathode side bonding members in the central portion being 0.3 to 0.9 time the thickness of the peripheral bonding members of the cathode side and the thickness of the anode side bonding members in the peripheral portion being 0.3 to 0.9 times the thickness of bonding members of the central portion on the anode side, incorporating features from claim 2 and applicant’s published paragraphs [0040] and [0042] into independent claim 1.
As described in the 6/24/21 Non-Final Rejection, Harada teaches a cell stack device comprising a cathode-side conductive bonding member that bonds a cathode to an adjacent separator with the thickness of bonding member in the peripheral portion being greater than the thickness of bonding member at the central al portion, and further 
Thus, the closest cited art does not teach or fairly suggest applicant’s invention as described in this section, which requires a combination of quantifiably defined thicker peripheral bonding members adjacent to a cathode and quantifiably defined thicker central bonding members adjacent to an anode, a combination which facilitates enhanced stability of electrical connection as described in applicant’s published paragraph [0009] and is nonobvious because it requires different structure for the anode and cathode sides of the cell stack.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Ohmori (US 2010/0190066) –general SOFC stack teachings;
Reilly (US 2010/0167164) –general SOFC stack teachings;
Kwon (US 2010/0178589) –general SOFC teachings;
Lin (US 2013/0137014) –SOFC bonding layer teachings;
Keller (US 2006/0275649) –SOFC bonding layer teachings;
Jacobine (US 2009/0000732) –SOFC bonding layer teachings.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723